Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17128350 filed 12/21/2020. Claims 1-15 are subject to examination.

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (Yang hereafter) (US 20200052831 A1).

Regarding claim 1, Yang teaches, A user equipment, comprising: 
a transceiver (UE 902) which, in operation, receives data on a plurality of downlink shared channels, the data received on the plurality of downlink shared channels being respectively the same data (Yang; for each DL communication 910, the BS 904a may transmit a first repetitive transmission 910a (e.g., via a first PDSCH) to a UE 902 … the BS 904b may transmit a second repetitive transmission 910b (e.g., via a second PDSCH) to the UE 902, Par. 0118); and 
circuitry which, in operation, decodes the data, generates an indicator which indicates whether or not the data has been successfully decoded using the plurality of downlink shared channels (Yang; The UE 902 may determine a decoding result 920 for each received DL communication 910a, 910b, and 910c … the UE 902 transmit an ACK (e.g., the ACK 340) for a successful decoding and a NACK (e.g., the NACK 342) for a failed decoding, Par. 0121); wherein 
the transceiver, in operation, transmits the indicator on at least one of a plurality of uplink control channels associated respectively with the plurality of downlink shared channels (Yang; after receiving each DL communication 910 (e.g., including the repetitive transmission 910a, 910b, and 910c), the UE 902 may transmit a feedback 950 including a corresponding overall decoding result 920 … The UE 902 may transmit a report 950 for a corresponding DL communication 910 to one or more of the BSs 904a, 904b, and 904c, Par. 0122; the BS 1204 may configure the UE 1202 to transmit the individual HARQ ACK/NACKs and/or the HARQ feedback history report 1240 using PUCCH resources, Par. 0155).  

Regarding claim 2, Yang teaches, The user equipment according to claim 1, wherein the transceiver, in operation, transmits the indicator on each of the plurality of uplink control channels associated respectively with the plurality of downlink shared channels (Yang; The UE 902 may transmit a report 950 for a corresponding DL communication 910 to one or more of the BSs 904a, 904b, and 904c, Par. 0122).  

Regarding claim 3, Yang teaches, The user equipment according to claim 2, wherein the transceiver, in operation, receives the plurality of downlink shared channels respectively from a plurality of TRPs, transmission and reception points (Yang;  the BSs 904a, 904b, and 904c may be TRPs associated with a BS, Par. 0117; for each DL communication 910, the BS 904a may transmit a first repetitive transmission 910a (e.g., via a first PDSCH) to a UE 902 … the BS 904b may transmit a second repetitive transmission 910b (e.g., via a second PDSCH) to the UE 902, Par. 0118), and transmits the indicator on the plurality of uplink control channels respectively to the plurality of TRPs (Yang; The UE 902 may transmit a report 950 for a corresponding DL communication 910 to one or more of the BSs 904a, 904b, and 904c, Par. 0122).  

Regarding claim 9, Yang teaches, The user equipment according to claim 2, wherein the circuitry, in operation, respectively decodes the plurality of downlink shared (Yang; The BS 904a, 904b, and/or 904c may configure the UE 902 to provide a HARQ feedback history report 940 via a HARQ feedback history channel … The UE 902 may include an accumulation of the decoding results 920 and/or an aggregated decoding result 930 in the report 940, Par. 0125;  a UE (e.g., the UEs 115, 302, 402, 500, 802, and/or 902) may feedback one bit for each PDSCH the UE received, Par. 0131). 

Regarding claim 11, Yang teaches, A network node, comprising: 
a transceiver which, in operation (the BS 904a), transmits data on a downlink shared channel from among a plurality of downlink shared channels, the data transmitted on the plurality of downlink shared channels being respectively the same data (Yang; for each DL communication 910, the BS 904a may transmit a first repetitive transmission 910a (e.g., via a first PDSCH) to a UE 902 … the BS 904b may transmit a second repetitive transmission 910b (e.g., via a second PDSCH) to the UE 902, Par. 0118), and receives, on an uplink control channel associated with the downlink shared channel, an indicator which indicates whether or not the transmitted data has successfully been received and decoded using the plurality of downlink shared channels (Yang; after receiving each DL communication 910 (e.g., including the repetitive transmission 910a, 910b, and 910c), the UE 902 may transmit a feedback 950 including a corresponding overall decoding result 920 … The UE 902 may transmit a report 950 for a corresponding DL communication 910 to one or more of the BSs 904a, 904b, and 904c, Par. 0122); and 
circuitry which, in operation, determines, based on the indicator, whether or not the data has been successfully received and decoded (Yang; the plurality of BSs 904a, 904b, and 904c may receive the HARQ feedback history report 940 and may use the information associated with the accumulated decoding results 920 and/or aggregated decoding results 930 to jointly and/or individually improve outer-loop control and/or tracking … a network (e.g., the network 100) may configure PDSCH repetitions, Par. 0130-0131).

Regarding claim 14, Yang teaches, A communication method for a user equipment (UE 902), comprising the steps of: 
receiving data on a plurality of downlink shared channels, the data received on the plurality of downlink shared channels being respectively the same data (Yang; for each DL communication 910, the BS 904a may transmit a first repetitive transmission 910a (e.g., via a first PDSCH) to a UE 902 … the BS 904b may transmit a second repetitive transmission 910b (e.g., via a second PDSCH) to the UE 902, Par. 0118);  
decoding the data generating an indicator which indicates whether or not the data has been successfully decoded using the plurality of downlink shared channels (Yang; The UE 902 may determine a decoding result 920 for each received DL communication 910a, 910b, and 910c … the UE 902 transmit an ACK (e.g., the ACK 340) for a successful decoding and a NACK (e.g., the NACK 342) for a failed decoding, Par. 0121); and 
transmitting the indicator on at least one of a plurality of uplink control channels associated respectively with the plurality of downlink shared channels (Yang; after receiving each DL communication 910 (e.g., including the repetitive transmission 910a, 910b, and 910c), the UE 902 may transmit a feedback 950 including a corresponding overall decoding result 920 … The UE 902 may transmit a report 950 for a corresponding DL communication 910 to one or more of the BSs 904a, 904b, and 904c, Par. 0122).  

Regarding claim 15, Yang teaches, A communication method for a network node (the BS 904a), comprising the steps of: 
transmitting data on a downlink shared channel from among a plurality of downlink shared channels, the data transmitted on the plurality of downlink shared channels being respectively the same data (Yang; for each DL communication 910, the BS 904a may transmit a first repetitive transmission 910a (e.g., via a first PDSCH) to a UE 902 … the BS 904b may transmit a second repetitive transmission 910b (e.g., via a second PDSCH) to the UE 902, Par. 0118); 
receiving on an uplink control channel associated with the downlink shared channel, an indicator which indicates whether or not the transmitted data has successfully been received and decoded using the plurality of downlink shared channels (Yang; after receiving each DL communication 910 (e.g., including the repetitive transmission 910a, 910b, and 910c), the UE 902 may transmit a feedback 950 including a corresponding overall decoding result 920 … The UE 902 may transmit a report 950 for a corresponding DL communication 910 to one or more of the BSs 904a, 904b, and 904c, Par. 0122); and 
determining, based on the indicator, whether or not the data has been successfully received and decoded (Yang; the plurality of BSs 904a, 904b, and 904c may receive the HARQ feedback history report 940 and may use the information associated with the accumulated decoding results 920 and/or aggregated decoding results 930 to jointly and/or individually improve outer-loop control and/or tracking … a network (e.g., the network 100) may configure PDSCH repetitions, Par. 0130-0131).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of JIANG et al. (JIANG hereafter) (US 20210160882 A1).



Regarding claim 4, Yang teaches, The user equipment according to claim 2, wherein the indicator is a common indicator which indicates a common result of decoding using at least two downlink shared channels among the plurality of downlink shared channels (Yang; the UE 902 may transmit a feedback 950 including a corresponding overall decoding result 920 … The UE 902 may transmit a report 950 for a corresponding DL communication 910 to one or more of the BSs 904a, 904b, and 904c, Par. 0122). 
	Yang fails to explicitly teach,
the common indicator being a one-bit indicator.  
However, in the same field of endeavor, JIANG teaches,
the common indicator being a one-bit indicator (JIANG; if the PDSCH transmitted by the TRP0 is detected by the UE correctly, it is a ACK (which is represented by 1); and the PDSCH transmitted by the TRP1 is detected by the UE incorrectly, it is an NACK (which is represented by 0), and the UE performs an ‘OR’ operation on the ACK and NACK during feedback, i.e., 1 or 0=1, namely, ACK. So the UE only needs to feed back 1 bit ACK, Par. 0176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of ‘OR’ operation as taught by JIANG in order to feedback 1 bit (JIANG; Par. 0176)

Regarding claim 5, Yang-JIANG teaches, The user equipment according to claim 4, wherein the circuitry, in operation, respectively decodes the plurality of downlink shared (JIANG; if the PDSCH transmitted by the TRP0 is detected by the UE correctly, it is a ACK (which is represented by 1); and the PDSCH transmitted by the TRP1 is detected by the UE incorrectly, it is an NACK (which is represented by 0), and the UE performs an ‘OR’ operation on the ACK and NACK during feedback, i.e., 1 or 0=1, namely, ACK. So the UE only needs to feed back 1 bit ACK, Par. 0176).  
The rational and motivation for adding this teaching of JIANG is the same as for Claim 4.

Regarding claim 6, Yang-JIANG teaches, The user equipment according to claim 5, wherein the circuitry, in operation, generates, for each of the plurality of downlink shared channels, a respective indicator indicating whether or not the data has been successfully decoded using the respective downlink shared channel, and the transceiver, in operation, transmits, on each of the plurality of uplink control channels, the common indicator and the respective indicator indicating the result of decoding the downlink shared channel associated respectively with the uplink control channel (Yang; The BS 904a, 904b, and/or 904c may configure the UE 902 to provide a HARQ feedback history report 940 via a HARQ feedback history channel … The UE 902 may include an accumulation of the decoding results 920 and/or an aggregated decoding result 930 in the report 940, Par. 0125).  

Regarding claim 7, Yang-JIANG teaches, The user equipment according to claim 6, wherein the transceiver, in operation, respectively transmits, on each of the plurality of uplink control channels, an ACK/NACK, acknowledgement/ negative acknowledgement, signal including the common indicator and the respective indicator (Yang; The BS 904a, 904b, and/or 904c may configure the UE 902 to provide a HARQ feedback history report 940 via a HARQ feedback history channel … The UE 902 may include an accumulation of the decoding results 920 and/or an aggregated decoding result 930 in the report 940, Par. 0125;  If the UE receives the DL transmission successfully, the UE may transmit a HARQ-acknowledgement (HARQ-ACK) to the BS. Conversely, if the UE fails to receive the DL transmission successfully, the UE may transmit a HARQ-negative-acknowledgement (HARQ-NACK) to the BS, Par. 0005).  

  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of KIM et al. (KIM hereafter) (US 20190082456 A1).

Regarding claim 10, Yang teaches, The user equipment according to claim 2. 
	Yang fails to explicitly teach,
	wherein the circuitry, in operation, performs soft-combining on the data received on the plurality of downlink shared channels, decodes the combined data obtained by the soft-combining, and generates the indicator based on the result of the decoding of the combined data.
KIM teaches,
wherein the circuitry, in operation, performs soft-combining on the data received on the plurality of downlink shared channels, decodes the combined data obtained by the soft-combining (KIM; Since the UE can receive the PDSCH instances multiple times, the UE may perform soft combining, Par. 0254), and generates the indicator based on the result of the decoding of the combined data (KIM; the UE may regard a result of soft combining of the predetermined number of PDSCH instances … Referring to FIG. 32, the first PUCCH instance may have ACK/NACK information generated by combining the first PDSCH instance and the second PDSCH instance which is the reference instance, Par. 0321-0322).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of soft combining operation as taught by KIM in order to extend a DL coverage (KIM; Par. 0254).


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Gong et al. (Gong hereafter) (US 20200154467 A1).

Regarding claim 12, Yang teaches, The network node according to claim 11, 
wherein said downlink shared channel from among the plurality of downlink shared channels is a first downlink shared channel, the transceiver comprises a first TRP, transmission and reception point, and, in operation, transmits the data on the first (Yang; the BSs 904a, 904b, and 904c may be TRPs associated with a BS, Par. 0117; for each DL communication 910, the BS 904a may transmit a first repetitive transmission 910a (e.g., via a first PDSCH) to a UE 902, Par. 0118), receives the indicator on the uplink control channel associated with the first downlink shared channel using the first TRP (Yang; The UE 902 may transmit a report 950 for a corresponding DL communication 910 to one or more of the BSs 904a, 904b, and 904c, Par. 0122).
Yang fails to explicitly teach,
the network node further comprises a backhaul interface and transmits, over the backhaul interface, scheduling information for scheduling transmission of the data a second downlink shared channel from among the plurality of downlink shared channels by a second TRP.  
However, in the same field of endeavor, Gong teaches,
the network node further comprises a backhaul interface and transmits, over the backhaul interface, scheduling information for scheduling transmission of the data a second downlink shared channel from among the plurality of downlink shared channels by a second TRP (Gong; FIG. 32B illustrates an example of scheduling in which P-TRP 3215 is responsible for scheduling repetitions by P-TRP 3215 and S-TRP 3217 ... S-TRP is assumed to obtain at least scheduling information over the backhaul from P-TRP, Par. 0470).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the Gong in order to receive scheduling information (Gong; Par. 0470)


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of VILAIPORNSAWAI et al. (VILAIPORNSAWAI hereafter) (US 20200015200 A1).

Regarding claim 13, Yang teaches, The network node according to claim 11. 
	Yang fails to explicitly teach,
wherein said downlink shared channel from among the plurality of downlink shared channels is a first downlink shared channel the circuitry, in operation, encodes the data for transmission on the first downlink shared channel using a first MCS, modulation and coding scheme, different from a second MCS used for transmitting the data on a second downlink shared channel from among the plurality of downlink shared channels.  
However, in the same field of endeavor, VILAIPORNSAWAI teaches,
wherein said downlink shared channel from among the plurality of downlink shared channels is a first downlink shared channel the circuitry, in operation, encodes the data for transmission on the first downlink shared channel using a first MCS, modulation and coding scheme, different from a second MCS used for transmitting the data on a second downlink shared channel from among the plurality of downlink shared channels (VILAIPORNSAWAI; repetitions can be transmitted from ... more than one TRP … When the PDSCH repetitions include the same HARQ process number, but different RVs, different MCS, Par. 0200-0201).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang to include the use of mcs as taught by VILAIPORNSAWAI in order to determine PDSCH combining method (VILAIPORNSAWAI; Par. 0201).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416